Citation Nr: 0813507	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to non service-connected pension benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to May 
1971. 

Procedural history 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Indianapolis, Indiana Regional Office 
(RO) in January 2005.

In January 2005, the RO advised the appellant that he was not 
eligible for non-service-connected disability pension 
benefits based on a lack of required qualifying time in 
service.  The appellant perfected an appeal of that denial.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

Issues not on appeal

In a July 2005 rating decision, service connection was denied 
for chondromalacia of the left patella; depression and 
anxiety; arthritis of the spine and lower back pain; and 
pain, discomfort, and stiffness of both legs.  A total 
disability rating based on individual unemployability (TDIU) 
was also denied.  The appellant filed a timely Notice of 
Disagreement (NOD) in March 2006.  The RO issued a Statement 
of the Case (SOC) in May 2006.  To the Board's knowledge, the 
appellant has not filed a substantive appeal [VA Form 9 or 
similar document] as to those determinations.  See 38 C.F.R. 
§§ 20.202, 20.302 (2007).  Accordingly, these matters are not 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

In a February 2006 VA Form 9, the appellant requested a 
Travel Board hearing.  
In a letter dated November 1, 2006, the RO informed the 
appellant that he was scheduled for a hearing to be held on 
December 5, 2006.  The appellant did not report for the 
scheduled hearing.  

However, in a letter received by the RO on November 20, 2006, 
prior to the scheduled hearing, the appellant reported that 
he had been ill with pneumonia for the past several months 
and that he was unable to travel.  He requested that his 
hearing be rescheduled.  In an October 2007 statement, the 
appellant expressed his continued interest in having a Travel 
Board hearing.  

Because the appellant requested a rescheduling of his hearing 
more than two weeks prior to his scheduled hearing and 
provided good cause for rescheduling, he should be afforded 
another opportunity for a Travel Board hearing.  See 
38 C.F.R. § 20.704 (2007).

Therefore, this case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing.  The appellant 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to his current address of record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

